DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 03/15/2021 is acknowledged.
NOTE: This application has been assigned to a different examiner.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 5-16, 19, and 20
Withdrawn claims: None
Previously cancelled claims: 2-4, and 17-18
Newly cancelled claims: None
Amended claims: 1
New claims: None
Claims currently under consideration: 1, 5-16, 19, and 20
Currently rejected claims: 1, 5-16, 19, and 20
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/15/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shigemura et al. (U.S. 8,609,173 B2) in view of Fotos et al. (U.S. 6,214,402 B1).
Regarding claim 1, Shigemura et al. discloses a general process for forming a co-crystallized composition, the process comprising combining a sugar with the sweetener 3-(4-amino-2,2-dioxide-1H-benzo[c][1,2,6]thiadiazin-5-yloxy)-2',2'-dimethyl-N-propylpropanamide to form a co-crystallized composition comprising the sugar and the sweetener (C3, L31-L36; C5, L61 – C6, L2; C9, L52; C11, L19-L23). Shigemura et al. also discloses the presence of a base that is sodium hydroxide in the production process (C20, L21-L30).
Shigemura et al. does not explicitly disclose the claimed process steps for forming the co-crystallized composition.
However, Fotos et al. discloses a process for co-crystallizing sucrose with a different sweetener composition (C2, L4-L5) comprising the steps of mixing sugar with water with agitation, heating the sugar composition, adding the sweetener composition (which would form a uniform dispersion due to the agitation), removing the dispersion from the heat, and allowing the dispersion to cool with vigorous agitation to form a co-crystallized composition comprising the sugar and the sweetener (C2, L4-L11; C3, L11 – C4, L3).
It would have been obvious to one having ordinary skill in the art to utilize the co-crystallization method taught in Fotos et al. in forming a crystallized composition according to Shigemura et al. Since Shigemura et al. teaches that “any other suitable method…for preparing a solid composition can also be used to prepare solid mixtures comprising the sweetness enhancer and an optional carrier and/or sweetener” (C11, L19-L23) and indicates that the particles may be in the form of crystals (C9, L52) but does not explicitly disclose a crystallization method for 
As for the addition of sodium hydroxide, MPEP 2144.04 IV C states: “Selection of any order of mixing ingredients is prima facie obvious.” The addition of sodium hydroxide to the sugar solution would thus be obvious.
As for claims 5 and 6, Shigemura et al. discloses the sugar is sucrose (C6, L54-L56).
As for claim 7, Shigemura et al. discloses a method of sweetening a product, the method comprising adding the co-crystallized composition to the product (C6, L57-L62).
As for claim 8, Shigemura et al. discloses the product as being a beverage that is a carbonated soft drink (C8, L48).
As for claim 9, Shigemura et al. discloses the product as being a fluid dairy product that is a non-frozen milk (C7, L34).
As for claim 10, Shigemura et al. discloses the product as being a condiment that is ketchup (C8, L22).
As for claim 11, Shigemura et al. discloses the product as being a baked good that is a bread (C7, L22).
As for claim 12, Shigemura et al. discloses the product as being a frosting (C8, L34).
As for claim 13, Shigemura et al. discloses the product as being a bakery filling (C7, L26), where all bakery fillings would fall within “a high, medium or low solids filling”.
As for claim 14, Shigemura et al. discloses the product as being a chewing gum (C7, L20).
As for claim 15, Shigemura et al. discloses the product as being a table-top sweetener (C8, L44).
As for claim 16, Shigemura et al. discloses a composition comprising the co-crystallized composition formed according to the process (C6, L57-L59).
As for claim 20, Shigemura et al. discloses the sweetener as comprising from 1-5% by weight of the co-crystallized composition (C11, L64 – C12, L9).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shigemura et al. (U.S. 8,609,173 B2) in view of Fotos et al. (U.S. 6,214,402 B1) as applied to claim 1, and further in view of Chen et al. (U.S. 4,362,757).
As for claim 19, Shigemura et al. and Fotos et al. disclose the method of claim 1.
The cited prior art does not explicitly disclose sieve-screening the co-crystallized composition.
However, Chen et al. discloses a crystallized sugar product (C2, L3-L4) that is screened to a uniform size (C2, L29-L32).
It would have been obvious to one having ordinary skill in the art to sieve-screen the co-crystallized composition of Shigemura et al. First, Shigemura et al. discloses that the particles may be any of several specific sizes (C9, L56 – C10, L5) but does not specifically teach of method of achieving such narrow size distributions. A skilled practitioner would thus be motivated to consult Chen et al. in order to determine that screening such types of particles may be performed in order to achieve a uniform size (C2, L29-L32). As such, the claimed step of sieve-screening the co-crystallized composition would be obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1, 5-16, and 20 over Shigemura et al. and Fotos et al.; and claim 19 over Shigemura et al., Fotos et al., and Chen et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that neither Shigemura et al. nor Fotos et al. discloses the addition of one of the claimed bases to the sugar composition, since Shigemura et al. only discloses the addition of a base to the sweetener (Applicant’s Remarks, p. 5, ¶5). Applicant further asserted that Shigemura et al. discloses the addition of a base for other reasons than presently claimed, which are allegedly detrimental to the claimed aim (Applicant’s Remarks, p. 5, ¶5 – p. 6, ¶1).
However, Examiner maintains that the addition of sodium hydroxide to the sweetener composition as disclosed in Shigemura et al. is adequate to deem the claimed addition of base obvious, since “[s]election of any order of mixing ingredients is prima facie obvious.” MPEP 2144.04 IV C. Since the present claims do not require any amount base to be added or any effect to be achieved, the scope of the claims encompass the addition of an infinitesimal amount of base that would have no appreciable effect on the mixture. No unexpected effect would occur at such concentrations. Since the claims are broader in scope than Applicant’s arguments, the arguments are unpersuasive.
As related to claim 19, Applicant further argued that Chen et al. does not remedy the alleged deficiencies of Shigemura et al. and Fotos et al. (Applicant’s Remarks, p. 6, ¶3).
Examiner maintains that no such deficiency in the previously-relied on prior art exists and that Chen et al. is adequate for all that is relied on in the present claim rejection.
The rejections of claims 1, 5-16, 19, and 20 have been maintained herein.
Conclusion
Claims 1, 5-16, 19, and 20 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793